As filed with the Securities and Exchange Commission on July 30, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09447 Jacob Internet Fund Inc. (Exact name of registrant as specified in charter) c/o Jacob Asset Management of New York LLC 507 Paseo de la Playa Redondo Beach, CA 90277 (Address of principal executive offices) (Zip code) Ryan Jacob c/o Jacob Asset Management of New York LLC 507 Paseo de la Playa Redondo Beach, CA 90277 (Name and address of agent for service) (310) 421-4942 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:May 31, 2007 Item 1. Schedule of Investments. Jacob Internet Fund Schedule of Investments May 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 97.8% Internet - Commerce - 14.7% 998,573 Autobytel Inc. *(a) $ 4,353,778 21,000 Ctrip.com International Ltd. - ADR ^(a) 1,604,610 24,821 Digital River, Inc. *(a) 1,276,296 40,000 E*TRADE Financial Corporation *(a) 958,000 35,000 eBay Inc. * 1,139,600 21,789 Monster Worldwide Inc. * 1,028,659 1,161,988 Napster Inc. *(a) 4,357,455 47,800 TD Ameritrade Holding Corporation * 981,334 15,699,732 Internet - Communications - 11.6% 617,900 Airspan Networks Inc. *(a) 2,039,070 253,400 Alvarion Limited *^ 2,141,230 537,240 deltathree, Inc. - Class A *(a) 730,646 725,653 Openwave Systems Inc. *(a) 7,474,226 12,385,172 Internet - Infrastructure - 29.1% 1,000 Adobe Systems Incorporated *(a) 44,080 419,351 Agile Software Corporation * 3,363,195 1,700 Akamai Technologies, Inc. *(a) 75,157 30,000 Apple Computer, Inc. * 3,646,800 344,513 CDC Corporation - Class A *^(a) 2,869,793 50,474 Macrovision Corporation *(a) 1,410,748 23,937 NaviSite, Inc. * 160,378 400,000 Novell, Inc. * 3,128,000 140,000 Red Hat, Inc. *(a) 3,438,400 40,000 SanDisk Corporation *(a) 1,742,000 160,000 SiRF Technology Holdings, Inc. *(a) 3,472,000 126,588 SumTotal Systems, Inc. * 1,002,577 322,000 Sun Microsystems, Inc. * 1,642,200 555,607 webMethods, Inc. * 5,111,585 31,106,913 Internet - Media Content - 42.4% 10,000 Baidu.com, Inc. - ADR *^ 1,406,300 293,000 CNET Networks, Inc. *(a) 2,657,510 28,000 Electronic Arts Inc. * 1,368,360 12,000 Google Inc. *(a) 5,973,000 761,200 Hollywood Media Corp. * 3,364,504 42,688 InfoSpace, Inc. *(a) 1,045,002 209,855 Jupitermedia Corporation *(a) 1,510,956 1,473 Move, Inc. * 6,187 120,000 News Corporation - Class A 2,650,800 1,356,461 ROO Group, Inc. * 3,364,023 78,500 SINA Corp *^(a) 3,132,935 244,300 Sohu.com Inc. *^(a) 6,378,673 366,735 SourceForge Inc. * 1,624,636 51,368 Take-Two Interactive Software, Inc. *(a) 1,057,667 300,000 Tencent Holdings Limited (HK)^ 1,293,946 155,947 TheStreet.com 1,815,223 Jacob Internet Fund Schedule of Investments May 31, 2007 (Unaudited), Continued Shares Value Internet - Media Content - (continued) 58,143 THQ Inc. *(a) $ 1,982,676 164,274 Yahoo! Inc. *(a) 4,714,664 45,347,062 TOTAL COMMON STOCKS (Cost $88,059,317) 104,538,879 Principal Amount SHORT TERM INVESTMENTS - 1.6% U.S. Government Agency Obligations - 0.6% $669,000 Federal Home Loan Bank, 4.90%, 06/01/2007 669,000 Total U.S. Government Agency Obligations 669,000 Variable Rate Demand Notes # - 1.0% 500,000 American Family Financial Services, 4.94% 500,000 494,502 Wisconsin Corporate Central Credit Union, 4.99% 494,502 Total Variable Rate Demand Notes 994,502 TOTAL SHORT TERM INVESTMENTS (Cost $1,663,502) 1,663,502 INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING - 40.4% Commercial Paper - 17.8% 1,500,000 Antalis Funding, 5.30%, Due 06/01/07 1,499,775 1,000,000 Duke Funding, 5.32%, Due 06/13/07 998,100 2,000,000 Fenway Funding LLC, 5.34%, Due 06/07/07 1,997,960 1,500,000 KKR Atlantic Funding, 5.32%, Due 06/22/07 1,495,170 1,000,000 Kommunalkredit Austria AG, 5.30%, Due 06/11/07 998,390 2,000,000 Laguna ABS Ltd., 5.32%, Due 06/27/07 2,000,000 2,000,000 Nelnet Student Asset Funding, 5.31%, Due 06/05/07 1,998,540 1,000,000 Ocala Funding LLC, 5.32%, Due 06/14/07 997,950 2,000,000 Park Granada LLC, 5.35%, Due 06/01/07 2,000,000 1,000,000 RAMS Funding, 5.33%, Due 06/19/07 997,220 1,000,000 Stratford Receivables Co. LLC, 5.32%, Due 06/12/07 998,240 1,000,000 Thornburg Mortgage Capital, 5.33%, Due 06/08/07 998,830 2,000,000 Valcour Bay Capital Co. LLC, 5.33%, Due 06/18/07 1,994,740 Total Commercial Paper 18,974,915 Shares Money Market Mutual Funds - 1.2% 1,236,419 AIM Short-Term Liquid Assets Portfolio - Institutional Class 1,236,419 56,436 Federated Prime Obligations Fund 56,436 Total Money Market Mutual Funds 1,292,856 Jacob Internet Fund Schedule of Investments May 31, 2007 (Unaudited), Continued Principal Amount Value Repurchase Agreements - 21.4% $4,000,000 Credit Suisse, 5.36%, Dated 05/31/07, Due 06/01/07, (Collateralized by a Fannie Mae Collateralized Mortgage Obligation.Repurchase Proceeds are $4,000,596.) $ 4,000,000 5,000,000 Credit Suisse, 5.36%, Dated 05/31/07, Due 06/01/07, (Collateralized by a Countrywide Alternative Loan Trust Collateralized Mortgage Obligation, CitiMortgage Alternative Loan Trust Collateralized Mortgage Obligation, and Washington Mutual Mortgage Pass-Through Certificates. Repurchase Proceeds are $5,000,745.) 5,000,000 1,900,000 Merrill Lynch, 5.30%, Dated 05/31/07, Due 06/01/07, (Collateralized by a U.S. Government Agency Collateralized Mortgage Obligation.Repurchase Proceeds are $1,900,278.) 1,900,000 12,000,000 Morgan Stanley, 5.35%, Dated 05/31/07, Due 06/01/07, (Collateralized by Fannie Mae Collateralized Mortgage Obligations.Repurchase Proceeds are $12,001,767.) 12,000,000 Total Repurchase Agreements 22,900,000 TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $43,167,771) 43,167,771 TOTAL INVESTMENTS(Cost $132,890,590) - 139.8% 149,370,152 LIABILITIES LESS OTHER ASSETS - (39.8)% (42,500,407) TOTAL NET ASSETS - 100.0% $ 106,869,745 * Non Income Producing. ^ Foreign Security. ADR American Depository Receipt. (a) All or portion of shares are on loan. HK Security denominated in Hong Kong dollars.Value translated into U.S. dollars. # Variable rate demand notes are considered short-term obligations and are payable upon demand. Interest rates change periodically on specified dates.The rates listed are as of May 31, 2007. The cost basis of investments for federal income tax purposes at May 31, 2007 was as follows*: Cost of investments $ 132,791,428 Gross unrealized appreciation 22,072,833 Gross unrealized depreciation (5,593,271) Net unrealized appreciation $ 16,479,562 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s principal executive officer/President and principal financial officer/Treasurer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) as of a date within 90 days of the filing of this report, as required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Jacob Internet Fund Inc. By (Signature and Title)/s/ Ryan Jacob Ryan Jacob, President Date07/30/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Ryan Jacob Ryan Jacob, President Date07/30/07 By (Signature and Title)/s/ Francis Alexander Francis Alexander, Treasurer Date07/30/07
